﻿It is with a sense of both pride and satisfaction that I congratulate you, Sir, on your assumption of the presidency of the thirty-fourth session of the General Assembly of the United Nations. Your unanimous election is not only a timely recognition of your personal qualities as an able and experienced diplomat, but also a fitting tribute to your country, the United Republic of Tanzania, and indeed to its eminent leader, Mwalimu Julius Nyerere,
69.	The constructive role you have played in the various international forums, especially in the efforts of the United Nations in the decolonization process, is a matter of record and needs no elaboration on my part. The United Republic of Tanzania, which you so ably represent, is well known for its championship of the just cause of the oppressed peoples everywhere, especially in southern Africa. It is in awareness of these facts that we embark upon our task at the current session of the General Assembly, confident that the explosive and dangerous situation currently obtaining in the southern part of the continent of Africa will receive a thorough examination that will lead to substantial progress in the eradication of the evil systems of apartheid and settler colonialism.
70.	I should also like to take this opportunity to convey to your predecessor, Mr. Indalecio Lievano, the warm sentiments and appreciation of my delegation for the able manner in which he presided over the work of the last session of the General Assembly. Our gratitude and appreciation go also to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for the dedicated and competent manner in which he has guided the Secretariat of our Organization. His sagacity and perseverance have enabled the United Nations to enhance its role in the search for global peace and prosperity.
71.	At this juncture I should like, on behalf of the Ethiopian delegation, to welcome the newly- independent State of Saint Lucia into this ever-growing family of nations.
72.	Africa, the motherland of one third of the membership of the United Nations, has been the scene of the worst forms of racial degradation, economic exploitation and political oppression. Much has been sacrificed by preceding generations so that we might reach the stage at which we find ourselves today in the continuing struggle for continental liberation. It is true that much of colonial Africa has gained political independence. The last two decades, however, have demonstrated to us that the independence we enjoy today will soon become empty of substance if Africa continues to be divided and exploited for the benefit of a handful of multinational corporations. So will the dignity of Africans remain incomplete as long as the deprivation, degradation and subjugation of the masses in southern Africa is allowed to persist.
73.	A gallant and able leader in the struggle for continental unity and liberation has been Mr. Agostinho Neto, the first President of the People's Republic of Angola. The untimely death of this revolutionary leader and eminent statesman is mourned by the struggling masses of Africa with a deep sense of loss and a stronger commitment to his life-long objective of total African liberation.
74.	The total liberation of Africa is the responsibility not only of the present generation of Africans, but also of humanity at large. The current situation in southern Africa is marked by the escalation and intensification of the struggle for liberation, on the one hand, and the war of repression and aggression, on the other. The national liberation movements of Zimbabwe and Namibia, with the full backing and support of the African population of those Territories, are actively engaged in demolishing the colonial and racist edifice of Salisbury and Pretoria. In a desperate attempt to arrest the march of history, the racist and illegal regimes in southern Africa are for their part intensifying the repression of the African masses in all territories. The cold-blooded murder of freedom fighters as "terrorists" and the arrest and incarceration of the innocent civilian population as "guerrilla sympathizers'1, as well as the blatant armed aggression carried out against neighbouring independent African States, are becoming daily occurrences.
75.	While the South West Africa People's Organization [SWAPO] and the Patriotic Front, the sole and legitimate representatives of the peoples of Namibia and Zimbabwe respectively, as well as the national liberation movement of South Africa, are gaining increasing support and assistance from peoples all over the world that love freedom and peace, the collusion and collaboration of certain Western Powers with the racist regimes in Pretoria and Salisbury are also being strengthened. Despite the imposition of mandatory and comprehensive sanctions against Rhodesia and a total arms embargo against South Africa, economic and military collaboration between certain Western countries and the racist regimes continues unabated.
76.	In parallel with these developments, both regimes are trying to hoodwink the international community by setting up puppet administrations, composed of the most treacherous and reactionary elements of the black population, in a vain attempt to win international recognition. The freedom fighters are, however, foiling these devious attempts by closing their ranks and exposing the true nature and ultimate objectives of those illegal and puppet organs in Windhoek and Salisbury.
77.	The independence of Zimbabwe and Namibia and the emancipation of the African masses from the shackles of apartheid has been for far too long on the agenda of the General Assembly of the United Nations. Now is the time for more concrete and meaningful actions by the international community. To this end, the leaders of independent Africa, at their last summit meeting in Monrovia,  resolved further to intensify their assistance to the liberation struggle in southern Africa.
78.	In this connexion, I should like to reaffirm revolutionary Ethiopia's unswerving commitment to the just cause of the suffering masses of southern Africa. While saluting all those who have contributed to that liberation struggle, Ethiopia would like to call upon all freedom-loving peoples and Governments to increase material and financial assistance to the liberation movements and to the front-line States, so as to hasten the day of liberation.
79.	It is a well-known fact that, without the racist regime of South Africa, settler colonialism in Rhodesia would have long been eradicated. It is equally true that, without We stern collaboration and collusion, the illegal occupation of Namibia and racial subjugation in South Africa would also have long been closed chapters of history. When tackling the situation in southern Africa, we should therefore not lose sight of these facts, and the measures we place should be commensurate with the problems posed.
80.	As regards Namibia, the United Nations has a special responsibility. South Africa has slammed the door on all attempts at the peaceful decolonization of Namibia. Abusing the goodwill of the international community, South Africa has indeed attempted to use the negotiating period of the last two years to evolve and establish illegal and puppet institutions to ensure a neo-colonial hold over the economic resources and future developments in Namibia. Though the United Nations has condemned and rejected Pretoria's manoeuvres, these measures by themselves have not altered the situation. It is thus incumbent upon the United Nations to take the necessary measures to implement its decisions so as to ensure the speedy emergence of a free and united Namibia. My delegation therefore reiterates its call to the Security Council to convene immediately and consider the imposition of mandatory and comprehensive sanctions on the racist regime of Pretoria. We hope that the Western permanent members of the Council, namely, the United States, the United Kingdom and France, will heed this call of the overwhelming majority of mankind for the immediate imposition of sanctions.
81.	Inasmuch as permanent membership of the Council entails greater responsibility, we had hoped that some of the permanent members of the Security Council would faithfully discharge the obligations they assumed under the Charter of our Organization. To our regret, however, it is in those same countries, particularly in the United Kingdom and the United States, that governmental action is being considered wilfully to violate international obligations and unilaterally lift economic sanctions. We view these developments with the utmost concern. It is obvious that the mere change of colour does not in any way constitute a change in the illegal and colonial nature of the Salisbury regime. That settler domination is still intact in Rhodesia and that, as a result, the struggle for genuine independence, freedom and equality has intensified, needs no further elaboration. In our view, that struggle has to continue unabated until the dignity of the African is fully restored and final victory achieved.
82.	If that final victory could be achieved through peaceful means, we would be among the first to welcome it. It is in view of this that socialist Ethiopia and indeed the whole of Africa follows closely the current London Constitutional Conference on Rhodesia. Despite our bitter experience with the series of manoeuvres which have served more to prolong than to expedite the process of liberation, we earnestly hope that the results of the London Conference will lead to a speedy transfer of effective power to the African majority in Zimbabwe.
83.	The achievement of majority rule in Zimbabwe and progress in the elimination of racism and apartheid in southern Africa require immediate and determined action by the international community. It is therefore imperative that the decision of the Security Council with regard to the arms embargo on South Africa be fully implemented. In view of the grave threat posed by South Africa's nuclear weapons capability, the Security Council is in duty bound to pronounce itself on the mandatory cessation of all types of nuclear collaboration with South Africa.
84.	While discussing the total liberation of Africa, I cannot fail to reiterate my Government's full support for the heroic struggle of the people of Western Sahara for self-determination and independence in accordance with General Assembly resolution 1514 (XV) and the recent decision of the sixteenth session of the Assembly of Heads of State and Government of the Organization of African Unity [OA U] 
85.	In this connexion, Ethiopia lauds the wise and courageous stand taken by Mauritania in renouncing its claim over, and relinquishing its occupation of, a part of Western Sahara. It is our hope that Morocco will also reconsider its present position and follow the commendable example of Mauritania so that the people of Western Sahara will regain their independence and peace, and security in the region will thereby be ensured.
86.	Turning now to the general international scene, we note that the year has been marked by rising tensions and conflicts in Africa, the Middle East, Asia and Latin America, each gravely endangering global peace and security. The world has also witnessed the end of one tyrannical regime after another, a further testimony, if one were needed, to the fact that nothing can stand in the way of a determined people struggling for freedom, equality, justice, democracy and peace. The victory of the Nicaraguan people over the Somoza tyranny and the neo-colonialist regime was secured at the cost of indescribable sacrifice and as the direct result of the heroism of the fighting forces under the leadership of the Sandinist National Liberation Front. In this connexion, the Government and people of socialist Ethiopia warmly congratulate the Latin American and Caribbean countries on the high sense of responsibility, determination and firmness they have so courageously demonstrated in opposing all forms of intervention, particularly military intervention in Nicaragua.
87.	We also support fully the peoples of Latin America and the Caribbean in their just struggle to attain their legitimate rights over their natural resources and to conduct their political life without foreign interference so as to establish just and equitable social and economic systems.
88.	The Middle East situation continues to make the maintenance of international peace and security increasingly difficult. The cleverly orchestrated manoeuvres and betrayals which we have witnessed of late have succeeded only in highlighting the fact that the question of the rights of the Palestinian people is at the core of the Middle East problem.
89.	The Camp David agreements  and the subsequent treaty between Egypt and Israel  have not only ignored and circumvented this important and central issue but have also made Israel more arrogant and intransigent. This has been amply demonstrated by the continued establishment of illegal settlements in occupied Arab territories and has increased Israeli aggression against the unity, sovereignty and territorial integrity of Lebanon.
90.	Furthermore, the separate deals between Egypt and Israel have increased tension and conflict among the States of the region. For these reasons, socialist Ethiopia rejects these separate deals and maintains that there can be no lasting solution to the Middle East problem unless it is sought within the framework of the Charter of the United Nations and relevant United Nations resolutions which require the complete withdrawal of Israel from all occupied Arab territories and the full exercise by the Palestinian people of their inalienable rights to self-determination and the establishment of their own independent State. To this end, the participation of the PLO in all negotiations on the question is also of crucial significance. Therefore, Ethiopia extends its full support to the just cause of the Palestinian people and the Arab States whose territories have long been occupied.
91.	Socialist Ethiopia also urges all the parties concerned to exert the efforts necessary for the resumption of the intercommunal talks among the people of Cyprus with a view to arriving at a mutually acceptable solution on the basis of the principles and resolutions of the United Nations. Once again we reiterate our support for the struggle of the people of Cyprus to maintain and consolidate the sovereignty, independence, territorial integrity and the non-aligned policy of their country and, thus, we call for the cessation of all foreign interference in the internal affairs of Cyprus.
92.	The situation in South-East Asia is no less grave today than it was last year. The heroic Vietnamese people have been subjected to yet another foreign armed aggression, but once again they have successfully repulsed the aggressor. However, the sovereignty and territorial integrity of Viet Nam and Laos continue to be under imminent threat.
93.	Having overthrown the Pol Pot-Ieng Sary genocidal regime, the Kampuchean people, who are currently engaged in the arduous task of reconstructing their devastated country, are facing the concerted manoeuvres of international reaction and imperialism, which are trying again to impose on the people that discredited and murderous regime.
94.	In this regard, I cannot fail to express our deep dismay at the decision by the General Assembly to seat in the United Nations, as representatives of the Kampuchean people, individuals who have been disowned by their own people and discredited by their very actions. This decision will neither contribute to the maintenance of peace and security in the region nor will it enhance the prestige of our Organization. Such an outright denial of reality and justice will rather, in the long run, jeopardize the credibility of the United Nations, an organization which certainly deserves abetter fate than that of its predecessor, the League of Nations.
95.	It has been repeatedly confirmed that the cessation of the arms race and progress towards genuine disarmament constitute the most urgent and pressing problem in contemporary world politics. It cannot be over-emphasized that the early cessation of the arms race, particularly in the nuclear field, and the collective realization of the long-cherished objective of general and complete disarmament under effective international control would not only strengthen international peace, security and co-operation, but would also release substantial resources which would benefit the peaceful development of mankind.
96.	The newly re-established Disarmament Commission and the Committee on Disarmament have held and concluded their 1979 sessions with some degree of success. Yet the arms race is increasing at a pace which outstrips by far all the efforts to put an end to it. It is, therefore, imperative that all States should muster the necessary political will and strive to use with greater efficiency the newly-established deliberating and negotiating bodies which provide the basis for promoting the programme of disarmament as adopted by the tenth special session of the General Assembly.
97.	Last year the General Assembly stressed the urgency of concluding agreements on a comprehensive an of nuclear tests and chemical weapons, Regrettably, not much progress has been achieved during the year and, once again, we wish to underline the responsibility of the Committee on Disarmament for completing negotiations on these important matters. It should also be underlined that any failure on the part of the nuclear- weapon States to meet their responsibility and obligation to halt the arms race and to proceed to genuine disarmament measures will mean that the world is faced with the danger of the continuing erosion of the efficacy of the non-proliferation regime.
98.	Obviously, this trend is ominous and it has been further highlighted at the recent Meeting of the Littoral and Hinterland States of the Indian Ocean. Aware of the dangers of the extension of the nuclear arms race into the Indian Ocean region, the littoral and hinterland States have long striven, individually and collectively, to promote conditions that will ensure the preservation of their independence, sovereignty and territorial integrity, and also enable them to resolve their political, economic and social problems in conditions of peace and tranquillity.
99.	The Meeting of the Littoral and Hinterland States of the Indian Ocean, which was convened pursuant to the Declaration adopted by the General Assembly in 1971, clearly demonstrated the urgent need for the elimination from the area of the competitive escalation in the military presence of the nuclear-weapon States. Regrettably, and despite the expressed wishes of the littoral and hinterland States, recent developments in the region point in the direction of expanding existing military base; and the deployment of more naval units, which indicates the intensification of the nuclear arms race and thereby gravely endangers the independence, security and stability of the States of the region .
100.	At this juncture, I should like to emphasize that the clarion call by the OAU for the denuclearization of Africa can have no effect so long as certain imperialist Powers continue to collaborate in the nuclear field with the apartheid regime of Pretoria.
101.	A significant development that has taken place this year in the field of disarmament was the signing, at the conclusion of the second round of the Strategic Arms Limitation Talks [SALT], of a treaty by the leaders of the USSR and of the United States of America. There is no doubt that this Treaty is a step in the right direction inasmuch as it contributes to strategic stability and to the reduction of the risk of nuclear war. Since the main thrust of the SALT negotiations is the limitation of the levels of strategic weapons of the two major nuclear Powers, the Treaty can assume global importance only if it constitutes a step in halting, and eventually reversing, the nuclear arms race.
102.	It is obvious that any progress in the field of disarmament and the maintenance of global peace and security would essentially require international cooperation, confidence between and among States, and strict compliance with the purposes and principles of the United Nations Charter. We are therefore satisfied to note that two of the new proposals submitted to the current session of the General Assembly are of direct relevance to the furtherance of the objectives of disarmament and the strengthening of international security. We refer here to the proposals submitted by Czechoslovakia and the USSR and entitled, respectively, "Adoption of a declaration on international cooperation for disarmament", and "Inadmissibility of the policy of hegemonism in international relations". These two items are not only timely but also of crucial importance for the maintenance of international peace and security, and the Ethiopian delegation is pleased to extend its wholehearted support to them.
103.	I should like to turn now to a subject which is no less vital and pressing: that of economic co-operation and development.
104.	As we are al I aware, the international community finds itself at present in the midst of important negotiations in the economic field, which will have a critical bearing on our endeavour to create a just and equitable world economic order. The demand for equity and justice requires fundamental changes in the international economic system to assure to all nations a fuller participation in international economic life and an equitable share of benefits accruing there from. Although this perception found its expression in the Declaration and Programme of Action on the Establishment of the New International Economic Order which was adopted at the sixth special session of the General Assembly, the results obtained so far leave much to be desired.
105.	The negotiations conducted until now between developed and developing countries in various international forums to bring about structural changes have reached a stalemate. This lack of progress is due, evidently, to the absence of a genuine political will on the part of the large majority of developed countries to engage in meaningful dialogue. That was apparent during the fifth session of UNCTAD held last May in Manila, in the meetings of the Preparatory Committee for the New International Development Strategy, and at the recently concluded session of the Committee of the Whole Established under General Assembly Resolution 32/174, where the industrialized countries demonstrated increasingly inflexible positions towards the legitimate demands of the developing countries.
106.	The inward-looking policies adopted by the developed countries have not only rendered the process of negotiation more difficult but have also made elusive the attainment of the goals set out at the seventh special session of the General Assembly. We are not simply concerned at the lack of political will to expedite those negotiations. If the dialogue between North and South is to succeed, a political vision is required, a vision which is inspired by the promise of a just future, rather than one marred by the desire to cling to the short-term privileges of the present. So long as the developed countries persist in their old ways, no realistic solution can be worked out for the major issues which affect the developing world.
107.	My delegation firmly believes that the international community should seek a new initiative and a dynamic approach to achieving concrete results which would enhance the establishment of the New International Economic Order. In that regard, we subscribe fully to the proposal of the Group of 11 that global negotiations on international co-operation for development be launched at the special session of the General Assembly in 1980. We believe that this approach, which was initiated at Havana by the Sixth Conference of Heads of State or Government of Non-Aligned Countries, will be innovative and bring about a break-through in the present stalemate.
108.	We should exert our efforts to demonstrate a change in attitude and to embark on a new approach to bringing an end to the present climate of uncertainty and disenchantment in international economic relations. It is thus the view of my delegation that international economic relations built on the status quo will produce an adverse trend in the international economic situation which, in our opinion, will not augur well for peace and security.
109.	My delegation is of the view that the international community should share a vision of the world in which justice and equality prevail. It is equally of the view that an equitable world economic order can and must be based on an equitable economic system within each nation. Being strongly committed to the achievement of social justice at the national level, we are at present carrying out basic and fundamental structural changes in our country in all socio-economic fields.
110.	The Government of socialist Ethiopia has embarked upon a genuine economic development programme in a determined effort to raise the standard of living of the masses which for centuries languished under an archaic feudal system. In that regard, a proclamation has been issued providing for the establishment of a national revolutionary development campaign and a central planning supreme council, the main objective of which is the reconstruction of the national economy, which has been ravaged by wars of aggression, repeated natural calamities, and by acts of sabotage instigated and assisted by the forces of reaction and anarchy.
111.	In his address to the nation on 3 February 1979, on the occasion of the inauguration of the short-term plan of the national revolutionary campaign. Comrade Chairman Mengistu stated the following about the options open to our people:
. . . it is a historical day on which a choice has to be made between a country where the broad masses of Ethiopia would forever remain hungry, deprived, alms-seekers, illiterate, etc., or a country, a socialist one, proud and strong, in which equality, justice, peace, happiness and collective prosperity prevail".
112.	The Provisional Military Government of socialist Ethiopia, cognizant of the fact that the nation's economic destiny lies first and foremost in the hands of its own people and resources, has mobilized the country's human and natural resources to increase the productive capacity of the nation, primarily in the agricultural and industrial sectors.
113.	Stressing the expedience of improving the food supply of the nation during the campaign, Comrade Chairman Mengistu also said:
"Our campaign will chiefly concentrate on the agricultural, industrial, commercial and social fields, with special emphasis on the question of finding a solution to the current food-shortage problems. Our first and foremost task, therefore, is to save our fellow countrymen from the scourge of hunger, to which they had been subjected for so long." 
Thus the current phase of the campaign gives priority to the settlement of people who have been uprooted as a result of the recurrent and prolonged drought and other natural disasters, from marginal areas to potential agricultural sites in different regions of the country.
114.	This undertaking has beyond any doubt put a heavy strain on our meagre resources. The financial burden has been shouldered so far by all Ethiopians who look on the campaign as a part of their sacred duty to help their less fortunate brothers and sisters. Since the sacrifice and contribution of our people alone would not be sufficient, we believe that the international community, which made a worthy contribution towards our relief efforts in the past, will equally demonstrate its humanitarian concern in the resettlement and rehabilitation effort currently under way, by coming forward with generous contributions.
115.	My delegation—and, indeed, the great majority of this Assembly—is guided by the thorough analysis of the international situation and the historic decisions adopted at the Sixth Conference of Heads of State or Government of the Non-Aligned Countries, which was held in Havana, Cuba, only a few weeks ago. It would therefore be appropriate to make a brief reference to that historic Conference, if only in order to refute the self-appointed critics of our movement who, for their own selfish ends, are desperately trying to divide the non-aligned countries.
116.	It is to be recalled that, prior to the Havana Conference, imperialism and international reaction were feverishly engaged in a well-orchestrated campaign of vilification directed against the host country of the Conference with the aim of thwarting its proceedings. Nevertheless, their efforts failed and the movement emerged stronger and more united than ever. Cuba, as the host country, and its revolutionary leader, Comrade Fidel Castro Ruz, therefore deserve our deepest gratitude and appreciation for the important role they played in making the Conference a great success.
117.	The pronouncements made at the Conference by most of our leaders, the Final Declaration, the Programme of Action, and the resolutions that were unanimously adopted were not only indisputable evidence of the outstanding success achieved at Havana but also a clear demonstration of the solidarity and the unity of purpose of the non-aligned countries. At Havana, the movement strongly reaffirmed its vigorous opposition to imperialism, colonialism, neo-colonialism, apartheid and racism and charted a viable programme of action for the years ahead.
118.	It is precisely because of this fact that imperialism and big-country chauvinists with expansionist and hegemonistic ambitions persist in their concerted efforts to hamper the implementation of the decisions adopted at Havana and to undermine the unity of the non-aligned countries. These devious attempts should be condemned and rejected with the contempt they deserve.
119.	As we enter the new decade of the 1980s, we see the world faced with new challenges while existing problems still remain to be solved. It is recorded in history that each decade and each century has posed its own challenges, and more often than not humanity has mustered its ingenuity and resources and has met such challenges with courage and determination. It is our firm conviction that the issues and problems of the 1980s will be faced with the required vision and determination. We are also confident that the United Nations will play a more constructive and active role in the creation of a world order based on peace, justice, freedom, equality and prosperity.